J-S51009-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY LYNN STOUTER, JR.                  :
                                               :
                       Appellant               :   No. 778 MDA 2018

          Appeal from the Judgment of Sentence December 12, 2017
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0000225-2017


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED NOVEMBER 14, 2019

       Jeffrey Lynn Stouter, Jr. appeals pro se from the judgment of sentence

imposed following his open guilty plea to one count of fleeing or attempting

to elude a police officer, 75 Pa.C.S.A. § 3733(a.2)(2)(iii), and related

offenses.1 The charges were based primarily on an eighteen-minute car chase

that occurred after Stouter refused to pull over. Police clocked Stouter driving

at speeds substantially over a hundred miles an hour. The sentencing court

imposed an aggregate sentence of not less than three-and-a-half nor more




____________________________________________


1The trial court permitted Stouter to represent himself, as requested, after a
Grazier hearing. See Trial Court Opinion, 10/05/18, at 1 n.1; see also
Appellant’s Brief, at 8.
J-S51009-19


than seven years of incarceration in a state correctional institution. On appeal,

Stouter chiefly challenges his sentence as excessive. We affirm.

       We derive the facts and the procedural history of this appeal from the

opinions of the trial court and our independent review of the record.2

       On October 30, 2017, Stouter entered an open plea of guilty to one

count of fleeing or attempting to elude police, as a felony of the third degree,

75 Pa.C.S.A. § 3733(a); one count of flight to avoid apprehension, 18

Pa.C.S.A. § 5126(a); twenty-six summary driving offenses, including driving

while operating privilege is suspended or revoked, 75 Pa.C.S.A. § 1543, and

one count of receiving stolen property, 18 Pa. C. S.A. § 3925(a). Notably,

this was Stouter’s twenty-second conviction for driving under suspension or

revocation.3 The trial court recounted the facts of the case as follows:

             As described in the Affidavit of Probable Cause, [Stouter’s]
       charges stemmed from a two-stage police pursuit begun in York
       County on December 12, 2016 [at approximately 8:37 in the
       evening], Lieutenant [Nicole] Palmer, [Pennsylvania State Police]
       York Station Commander, was operating an unmarked patrol
       vehicle on Route 30, York County, behind a white Nissan Maxima
       driven [eastbound] by [Stouter], when she observed the Maxima
       weave twice over the left fog line. At that point, the Maxima
       accelerated, and Lt. Palmer clocked [Stouter’s] rate of speed at
____________________________________________


2  The trial court authored two opinions. The first opinion was dated June 22,
2018, and filed June 25, 2018. After this Court granted Stouter permission to
file a supplemental statement of errors, the trial court filed a supplemental
1925(a) opinion, on October 5, 2018. The trial court incorporated its original
1925(a) opinion into its supplemental opinion. See Supplemental Opinion,
10/05/18, at 2 n.2.

3 The trial court noted that Stouter’s record of motor vehicle violations
extended to thirty-six pages. See N.T. Sentence, 12/12/17, at 28.

                                           -2-
J-S51009-19


     105 miles per hour for over three tenths of a mile. [Stouter]
     crossed over into Lancaster County and then exited Route 30. Lt.
     Palmer, still following, activated the patrol car’s emergency lights
     and siren to initiate a traffic stop. [Stouter] did not stop, but
     instead reentered Route 30 and began traveling westbound from
     Lancaster County towards York County, at a speed of 117 miles
     per hour. Continuing to pursue [Stouter], Lt. Palmer observed
     [Stouter’s] vehicle pass both a tractor trailer and a passenger car
     on the right shoulder of Route 30 and then continue on to pass
     multiple vehicles on the left shoulder. The Lieutenant ultimately
     discontinued the pursuit after approximately four minutes,
     because of [Stouter’s] rate of speed and the threat to safety of
     others.

             Approximately three minutes later, Trooper Ryan
     Wildermuth, who had been alerted to the existence of the
     speeding Maxima and had set up a stationary patrol in a marked
     vehicle at the intersection of SR 462 and Kruetz Creek Road in
     York County, spotted the Maxima and immediately pulled behind
     it, activating the patrol car’s emergency lights and siren. [Stouter]
     once again failed to stop, swerved around another trooper
     responding to assist, and then accelerated, with Trooper
     Wildermuth still in pursuit.

            [Stouter] drove over spike strips set up to stop him at the
     intersection of SR 462 and SR 24. Despite damage to the front
     passenger tire, [Stouter] fled north on SR 24, running through two
     steady red lights and passing another vehicle over the double
     yellow line. At the intersection of Whiteford Road and North Hills
     Road, [Stouter] ran a stop sign, causing a collision with the patrol
     car of a responding trooper. [Stouter’s] damaged front passenger
     tire became deflated and dislodged, yet [Stouter] continued to
     flee, driving on the right front tire rim, with sparks flying, against
     traffic down several one way streets in the city of York. At some
     point, [Stouter] stopped the vehicle to let out a female passenger,
     who unsuccessfully attempted to flee on foot, but then he drove
     away. The vehicular chase ended only when [Stouter], boxed in
     by other marked patrol cars, crashed into two parked vehicles. At
     that point, [Stouter] abandoned the car, which remained in drive,
     and fled on foot, followed by four troopers. The troopers ultimately
     located and apprehended [Stouter], who was hiding behind a car.
     Troopers later discovered a factory-packaged Xbox and Beats
     headphones in the backseat of the Maxima, which [Stouter], once


                                     -3-
J-S51009-19


       Mirandized, admitted he had bought from an unlicensed street
       dealer in the city of York for a discounted price.

Trial Court Opinion, 6/22/18, at 2-3.

       The trial court sentenced Stouter on the charge of fleeing and eluding

to a term of incarceration of not less than three-and-a-half nor more than

seven years in a state correctional institution. In imposing sentence, the court

confirmed on the record that it had the benefit of a pre-sentence investigation

report. After a hearing, the court denied Stouter’s amended motion for

reconsideration of sentence. This timely appeal followed.4

       On appeal, Appellant presents five overlapping compound questions,

framed as two major questions and four subordinate questions, for our review:

            (1) Whether the sentencing court erred as a matter of law
       and/or abused its discretion in imposing the statutory maximum
       term of 3½ to 7 years imprisonment on the charge of fleeing or
       attempting to elude a police officer, 75 Pa.C.S. §3733(a), graded
       as a felony of the third degree pursuant to 75 Pa.C.S.
       §3733(a.2)(2)(iii), where:

                (A) As its justification for such a sentence, the
          sentencing court relied on Appellant’s 21 prior offenses of
          driving while operating privilege suspended or revoked, 75
          Pa.C.S.    § 1543(e),   thereby     improperly     enhancing
          Appellant’s sentence the basis of prior convictions for which
          appellant did not have counsel;

                 (B) as further justification for such a sentence, the
          sentencing court relied on Appellant’s prior conviction of an
          unrelated criminal offense in an unrelated case which led to
          Appellant’s service of a “sentence in a state correctional
          institution,” thereby improperly enhancing Appellant’s
____________________________________________


4As already noted, both Stouter and the trial court complied with Pa.R.A.P.
1925.

                                           -4-
J-S51009-19


         sentence based on factors already taken into account in the
         applicable  sentencing    guideline   range,    particularly
         Appellant’s prior record score, and amounted to
         impermissible “double counting”;

                (C) As additional justification for such a sentence, the
         sentencing court relied on materially-untrue assumptions
         and/or misinformation relating to the timing of Appellant’s
         sentencing in an unrelated Snyder County case, finding
         Appellant had committed the offenses in the instant case
         despite having been sentenced in the Snyder County case
         less than (2) months prior; and

               (D) The sentencing court found aggravation in things
         that “could have occurred” but did not, and which were risks
         inherently attending virtually all fleeing and eluding
         scenarios graded as a felony of the third degree pursuant to
         75 Pa.C.S. §3733(a.2)(2)(iii)?

            (2) Whether the offense of fleeing or attempting to elude a
      police officer, 75 Pa.C.S. §3733(e), graded as a felony of the third
      degree pursuant to 75 Pa.C.S. § 3733(8,2)(2)(iii), is
      unconstitutionally vague on its face and/or as applied to appellant,
      in, that the term “high speed chase” is insufficiently specific,
      undefined, and susceptible to arbitrary, capricious, and/or
      otherwise discriminatory application?

Appellant’s Brief, at 5-6 (unnecessary capitalization omitted).

      Appellant chiefly challenges the discretionary aspects of his sentence.

He argues the sentencing court imposed an excessive sentence by

impermissible reliance on improper factors. He maintains the sentencing court

“double counted” certain prior convictions.     He also claims the term “high

speed chase” as used in the statute for the grading of the offense of fleeing

and eluding is unconstitutionally vague.     See Appellant’s Brief at 11.    We

disagree.




                                      -5-
J-S51009-19


      Generally, when a defendant enters a guilty plea, he or she waives all

defects and defenses except those concerning the validity of the plea, the

jurisdiction of the trial court, and the legality of the sentence imposed. See

Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa. Super. 2012).

Nevertheless, the entry of a guilty plea does not preclude a petition for

allowance of appeal of discretionary aspects of sentence subsequently

imposed. See Commonwealth v. Becker, 557 A.2d 390, 392 (Pa. Super.

1989).

      However, a challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right. See Commonwealth v.

Phillips, 946 A.2d 103, 112 (Pa. Super. 2008). Prior to reviewing such a claim

on its merits:

            [W]e conduct a four part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal; (2) whether the issue
      was properly preserved at sentencing or in a motion to reconsider
      and modify sentence; (3) whether appellant’s brief has a fatal
      defect; and (4) whether there is a substantial question that the
      sentence appealed from is not appropriate under the Sentencing
      Code.

            When appealing the discretionary aspects of a sentence, an
      appellant must invoke the appellate court's jurisdiction by
      including in his brief a separate concise statement demonstrating
      that there is a substantial question as to the appropriateness of
      the sentence under the Sentencing Code . . . .

Id. (citations and quotations omitted); see also Pa.R.A.P. 2119(f).

      Here, Stouter complied with the first two requirements. He preserved

his sentencing issue by filing a petition to reconsider sentence, and after it


                                     -6-
J-S51009-19


was denied, he filed a timely notice of appeal. He included a separate Pa.R.A.P.

2119(f) statement in his appellate brief. Therefore, we must determine

whether he raises a substantial question.

      This Court has found that a claim that the sentencing court improperly

“double-counted” an appellant’s prior criminal history when considering his

sentence (because his past criminal convictions were already taken into

account when his prior record score was calculated) raises a substantial

question. Commonwealth v. Goggins, 748 A.2d 721, 732 (Pa. Super. 2000)

(en banc). Therefore, Stouter has presented a substantial question, and we

will proceed to review the merits of his claims. Nevertheless, on independent

review, we conclude that his claims lack merit.

      Our standard of review for a challenge to the discretionary aspects of a

sentence is well-settled.

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

            When imposing a sentence, the sentencing court must
      consider the factors set out in 42 [Pa.C.S.A.] § 9721(b), that is,
      the protection of the public, gravity of offense in relation to impact
      on victim and community, and rehabilitative needs of the
      defendant. . . . Furthermore, [a] trial court judge has wide
      discretion in sentencing and can, on the appropriate record and
      for the appropriate reasons, consider any legal factor in
      imposing a sentence in the aggravated range. The sentencing
      court, however, must also consider the sentencing guidelines.

                                      -7-
J-S51009-19



Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006)

(citations and internal quotation marks omitted) (emphasis added).

           In reviewing a sentence on appeal, the appellate court shall
     vacate the sentence and remand the case to the sentencing court
     with instructions if it finds:

              (1) the sentencing court purported to sentence within
        the sentencing guidelines but applied the guidelines
        erroneously;

             (2) the sentencing court sentenced within the
        sentencing guidelines but the case involves circumstances
        where the application of the guidelines would be clearly
        unreasonable; or

             (3) the sentencing court sentenced outside the
        sentencing guidelines and the sentence is unreasonable.

          In all other cases[,] the appellate court shall affirm the
     sentence imposed by the sentencing court.

     42 Pa.C.S.A. § 9781[(c)].

Commonwealth v. Lewis, 45 A.3d 405, 411 (Pa. Super. 2012).

            The rationale behind such broad discretion and the
     concomitantly deferential standard of appellate review is that the
     sentencing court is in the best position to determine the proper
     penalty for a particular offense based upon an evaluation of the
     individual circumstances before it.

                                 *    *    *

           When imposing a sentence, a court is required to consider
     the particular circumstances of the offense and the character of
     the defendant. In particular, the court should refer to the
     defendant’s prior criminal record, his age, personal
     characteristics and his potential for rehabilitation. Where
     the sentencing court had the benefit of a presentence
     investigation report (“PSI”), we can assume the sentencing court
     was aware of relevant information regarding the defendant’s

                                     -8-
J-S51009-19


      character and weighed those considerations along with mitigating
      statutory factors.

Commonwealth v. Moury, 992 A.2d 162, 169-71 (Pa. Super. 2010)

(emphasis added) (citations and internal quotation marks omitted).

      In this appeal, Stouter first argues that the sentencing court improperly

enhanced his sentence for fleeing and eluding to the statutory maximum by

relying on his twenty-one prior convictions for driving while his operating

privilege was suspended or revoked.      See Appellant’s Brief, at 12-15. We

disagree.

      Preliminarily, as aptly noted by the Commonwealth, Stouter failed to

raise this issue with the sentencing court. See Commonwealth’s Brief, at 13

n.3.; see also N.T. Sentencing, 12/12/17; Motion for Reconsideration of

Sentence, 12/22/17; N.T. Reconsideration of Sentence, 4/12/18. Accordingly,

Stouter’s claim is waived. See Pa.R.A.P. 302(a) (“Issues not raised in the

lower court are waived and cannot be raised for the first time on appeal.”).

      Additionally, Stouter failed to identify in his brief where this issue was

raised with the sentencing court. See Pa.R.A.P. 2117(c)(1)-(4), Statement of

Place of Raising or Preservation of Issues; see also Pa.R.A.P. 2119(e),

Statement of Place of Raising or Preservation of Issues. It is not the role of

this Court to scour the record to find evidence to support Appellant’s

arguments. See J.J. DeLuca Co. v. Toll Naval Assocs., 56 A.3d 402, 411

(Pa. Super. 2012).    Accordingly, Stouter’s first issue is waived for these

reasons as well.

                                     -9-
J-S51009-19


      Moreover, the claim would not merit relief. In both of its opinions, the

sentencing court clearly explained that it did not consider Stouter’s

twenty-one prior convictions for driving under suspension as grounds for the

enhancement of his sentence, but as evidence of his flagrant disrespect for

authority and his lack of amenability to rehabilitation. See Trial Court Opinion,

6/25/18, at 11-12; see also Supplemental 1925(a) Opinion, 10/05/18, at 2-

3. Stouter’s first issue is waived and would fail on the merits.

      In his second issue, Stouter asserts the sentencing court’s supposed

“double counting” of recent offenses by reference to his latest incarceration in

a state correctional institution, even though Stouter’s conviction had been

included in his prior record score.     See Appellant’s Brief, at 15-18. The

sentencing court noted that the commission of his current offenses had

occurred only a few months after his release from a state correctional

institution. See N.T. Sentence, 12/12/17, at 29-30, 33.

      The sentencing court cited this recent criminal history as evidence of

Stouter’s continuing adult criminal record (which at age forty-one had

stretched over twenty years), personal characteristics, and lack of amenability

to rehabilitation. See id. This consideration was well within the discretion of

the sentencing court. See Moury, 992 A.2d at 169-71 (requiring sentencing

court to consider particular circumstances of offense and character of

defendant, including defendant’s prior criminal record, age, personal

characteristics and potential for rehabilitation). Stouter offers no controlling


                                     - 10 -
J-S51009-19


authority to support his assertion that a sentencing court is prohibited from

consideration of any offense merely because it has been factored into his prior

record score. Stouter’s second issue does not merit relief.

      In his third issue, Stouter asserts that his sentence was based on

“materially untrue assumptions.” Appellant’s Brief, at 19. Once again, Stouter

fails to develop an argument based on reference to the record and pertinent

authority that any such misguided reliance occurred.       To the contrary, we

agree with the sentencing court that Stouter’s claim of sentencing based on

facts not admitted is “patently false.”        Supplemental 1925(a) Opinion,

10/05/18, at 6. Stouter’s third issue fails.

      In his fourth issue, Stouter asserts the sentencing court erred by

focusing on things that could have occurred during the chase but in fact did

not. See Appellant’s Brief, at 20-24. He maintains that the risk of injury was

inherent in any occurrence of fleeing and eluding, which, he claims, should

not have factored into a greater sentence. We disagree.

      It was the duty of the sentencing court to consider, inter alia, the

protection of the public. See 42 Pa.C.S.A. § 9721(b) (“In selecting from the

[sentencing] alternatives set forth in subsection (a), the court shall follow the

general principle that the sentence imposed should call for confinement that

is consistent with the protection of the public, the gravity of the offense as

it relates to the impact on the life of the victim and on the community, and

the rehabilitative needs of the defendant.”) (emphasis added).


                                     - 11 -
J-S51009-19


      Moreover, Stouter’s argument fails to consider that even if the statutory

elements of a crime have been established, the sentencing court still has the

duty to fashion a sentence which properly reflects the seriousness of the actual

violation, the “gravity of the offense.” Id.

      Here, Stouter not only fled to elude the police. He drove recklessly down

the highway, colliding with one police car at Whiteford Road and North Hills

Road, and placing all other fellow travelers at risk.   He also drove at high

speeds the wrong way down one-way city streets in York. He exceeded over

one hundred miles an hour. See N.T., Guilty Plea Hearing, 10/30/17, at 7

(Stouter agreeing to the factual basis set forth in the information);

Information filed 2/6/17. He put the police who pursued him, as well as other

drivers and their passengers who happened to be in his path of travel, at

substantial risk of injury or death.

      Stouter’s fourth argument utterly fails to develop, or even suggest, a

valid legal basis for the claim that because his reckless rampage did not result

in the actual loss of life or serious bodily injury, it was somehow improper to

factor his criminal behavior and the risks it created into his sentence.

      Additionally, Stouter’s reckless behavior did cause substantial property

damage to the cars that were in the barricade, and the police car he previously

hit. Stouter’s issue lacks support in either the law or the facts. His fourth

claim is frivolous.




                                       - 12 -
J-S51009-19


       Finally, in his fifth issue, Stouter claims that the term “high-speed

chase” is unconstitutionally vague.5 See Appellant’s Brief, at 25-33. We

disagree.

       The   constitutionality     of   a   statute      is   a   question   of   law.   See

Commonwealth v. Vargas, 947 A.2d 777, 780 (Pa. Super. 2008). As with

all questions of law, our standard of review is de novo, and our scope of review

is plenary. See Commonwealth v. Mauk, 185 A.3d 406, 409 (Pa. Super.

2018).

             [W]e begin our analysis by recognizing that there is a strong
       presumption in the law that legislative enactments do not violate
       the constitution. Moreover, there is a heavy burden of persuasion
       upon one who challenges the constitutionality of a statute. As a
       matter of statutory construction, we presume “the General
       Assembly does not intend to violate the Constitution of the United
       States or of this Commonwealth.” 1 Pa.C.S. § 1922(3). A statute
       will not be declared unconstitutional unless it clearly, palpably,
       and plainly violates the Constitution; all doubts are to be resolved
       in favor of a finding of constitutionality.

                                        *      *     *

             [T]he void-for-vagueness doctrine requires that a penal
       statute define the criminal offense with sufficient definiteness that
       ordinary people can understand what conduct is prohibited and in
       a manner that does not encourage arbitrary and discriminatory
       enforcement. Due process is satisfied if the statute provides
       reasonable standards by which a person may gauge his future
       conduct.

____________________________________________


5Stouter argues that he did not waive his claim of unconstitutionality by his
guilty plea, citing Class v. United States, 138 S. Ct. 798, 807 (2018).
However, we need not decide whether this argument would prevail, because,
as discussed in the text, even if we assume that Stouter’s underlying claim
survived his guilty plea, his constitutional challenge fails on the merits.


                                            - 13 -
J-S51009-19


Commonwealth v. Mayfield, 832 A.2d 418, 421 (Pa. 2003) (case citations

and internal quotation marks omitted).

      In this appeal, Stouter’s claim of vagueness relies chiefly on the dissent

in In re R.C.Y., 27 A.3d 227, 231-32 (Pa. Super. 2011). See Appellant’s

Brief, at 30-36.

      In In re R.C.Y., the Court addressed the scope of 75 Pa.C.S.A.

§ 3733(a.2)(2)(iii), Fleeing or attempting to elude police officer. Subsection

(a.2)(2)(iii) of the statute, in relevant part, made the offense a third degree

felony, increasing the penalty for a violation when the actor engaged in a “high

speed chase.” The R.C.Y. Court concluded that the Legislature (which had

refrained from defining “high speed chase” in the statute) did not intend for

the term to be construed literally; rather, it intended that “high-speed chase”

be a term of art, having a practical, legal meaning “not closely bound by a

literal definition.” In re R.C.Y., 27 A.3d at 230.

      The dissent disagreed, reasoning that the term “high speed chase” has

a common, usual meaning and thus should not be construed as a legal term

of art. Id. at 231 (Fitzgerald, J., dissenting).

      Here, Stouter argues, in effect, that if the R.C.Y. dissent disagreed with

the Majority on what constitutes a high-speed chase, then he has proven

vagueness that is constitutional in dimension. We disagree.

      Preliminarily, Stouter’s reliance on the learned Justice Fitzgerald’s

dissent in In re R.C.Y. is misplaced, as it carries no precedential value. See,


                                      - 14 -
J-S51009-19


e.g., Commonwealth v. Davis, 17 A.3d 390, 398 (Pa. Super. 2011)

(applying the general rule that a decision lacks precedential value if it does

not garner the support of a majority of the sitting judges).

      Moreover, as a practical matter, Stouter’s driving at speeds of over a

hundred miles an hour in his unsuccessful effort to elude the police would

plainly be prohibited under either the decision of the R.C.Y. majority, or

Justice Fitzgerald’s dissent.

      The R.C.Y. Majority reasoned as follows:

             From this history, we draw two conclusions. First, that the
      legislature intended the enhanced penalties to protect the safety
      of the public in general and police officers in particular. Indeed,
      the first clause of the subsection is “endangers a law enforcement
      officer or member of the general public....” Clearly, the “mischief
      to be remedied” is the danger presented by certain methods of
      fleeing or eluding police officers while driving a motor vehicle at
      high speeds.

             Second, we conclude that the legislature did not intend for
      the term “high-speed chase” to be construed literally. Rather, it
      intended that “high-speed chase” be a term of art, having a
      practical, legal meaning that was not closely bound by a literal
      definition. The term “high-speed chase,” far from being the
      primary focus of the subsection, was intended to merely require a
      different level of danger from the run-of-the-mill dangers posed
      by merely failing to stop when signaled to do so by a police officer.
      In other words, the legislature included this term to indicate that
      the enhanced penalties applied only in cases where the
      defendant’s actions created an extraordinary danger to the public
      at large or to police officers.

In re R.C.Y., 27 A.3d at 230.

      Justice Fitzgerald’s dissent reasoned in part as follows:

           I agree with the majority that in enacting the grading
      enhancement, the [Legislature] intended to remedy a mischief of

                                     - 15 -
J-S51009-19


      the danger to police officers and the public posed by drivers who
      attempt to flee or elude police at high speeds. It is also clear that
      the legislature did not affix a minimum numerical rate of speed,
      but instead allowed for court interpretation of the individual
      circumstances of each case.

In re R.C.Y., 27 A.3d at 232 (Fitzgerald, J. dissenting).

      [T]he void-for-vagueness doctrine requires that a penal statute
      define the criminal offense with sufficient definiteness that
      ordinary people can understand what conduct is prohibited and in
      a manner that does not encourage arbitrary and discriminatory
      enforcement. Due process is satisfied if the statute provides
      reasonable standards by which a person may gauge his future
      conduct.

Mayfield, 832 A.2d at 422 (citations and internal quotation marks omitted).

      Here, on independent review, we conclude that Stouter’s argument,

chiefly relying on citation to the R.C.Y. dissent, fails to meet the heavy burden

to overcome the presumption of constitutionality. Nor does it establish that

the statutory enhancement at issue is so indefinite that ordinary people cannot

understand what “high speed chase” means, or what conduct is prohibited.

None of his claims has merit. Stouter’s claim of unconstitutionality fails on

the merits.

      We conclude that the sentencing court correctly considered the nature

and circumstances of Stouter’s offense, his criminal and driving history,

personal characteristics, as well as the Sentencing Guidelines. See 42

Pa.C.S.A. § 9781(1). The court had the benefit of the PSI. Moreover, the court

had ample opportunity to observe Stouter at his preliminary hearing, guilty

plea hearing, and sentencing. See id.


                                     - 16 -
J-S51009-19


      The court’s reasons for its sentence expressed an appropriate

consideration of the protection of the public, the gravity of the offense as it

related to the risks to the pursuing police and the community at large (in

particular, other travelers), as well as Stouter’s amenability to rehabilitation,

or the lack of it. See 42 Pa.C.S.A. § 9721(b). We discern no proper basis on

which to disturb the discretion of the sentencing court.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2019




                                     - 17 -